Appeal Dismissed and Memorandum Opinion filed December 6, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00638-CV

                  LIDIA AKLILU HABTETSION, Appellant

                                         V.

                      SEAN PATRICK NEARY, Appellee

                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-73154


                          MEMORANDUM OPINION

      This appeal is from a final decree signed June 3, 2022. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On September 22, 2022, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
October 13, 2022, appellant was ordered to provide this court with proof of payment
for the record on or before October 24, 2022. See Tex. R. App. P. 4.1(a), 35.3(c). In
the order, the court notified appellant that failure to comply with the court’s order
would make the appeal subject to dismissal without further notice for want of
prosecution. See Tex. R. App. P. 37.3(b). Appellant’s response fails to show she has
paid for the clerk’s record. Accordingly, we dismiss the appeal.



                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2